Citation Nr: 1217076	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to September 21, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a low back injury as of September 21, 2010.

3.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the Veteran and his spouse provided personal testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The issue of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 31, 2006, residuals of a low back injury was manifested by forward thoracolumbar flexion of 85 degrees and was not manifested by forward thoracolumbar flexion to 60 degrees or less or objective evidence of neurological symptoms.

2.  Between August 31, 2006, and September 10, 2008, residuals of a low back injury was manifested by forward thoracolumbar flexion of 35 degrees and was not manifested by forward thoracolumbar flexion to 30 degrees or less or objective evidence of neurological symptoms

3.  Between September 11, 2008, and September 20, 2010, residuals of a low back injury was manifested by forward thoracolumbar flexion of 25 degrees but was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or objective evidence of neurological symptoms

4.  As of September 21, 2010, residuals of a low back injury was manifested by forward thoracolumbar flexion of 45 degrees and was not manifested by forward thoracolumbar flexion to 30 degrees or less. 

5.  As of September 21, 2010, sciatic neuritis of the left lower extremity was manifested by no more than mild incomplete paralysis and prior to this date, there was insufficient evidence to support that a separate evaluation for sciatic neuritis was warranted.

6.  As of September 21, 2010, sciatic neuritis of the right lower extremity was manifested by no more than mild incomplete paralysis and prior to this date, there was insufficient evidence to support that a separate evaluation for sciatic neuritis was warranted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a low back injury prior to August 31, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an evaluation of 20 percent, but no higher, for residuals of a low back injury between August 31, 2006, and September 10, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

3.  The criteria for a 40 percent evaluation, but no higher, for residuals of a low back injury between September 11, 2008, and September 20, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

4.  The criteria for an evaluation in excess of 20 percent for residuals of a low back injury as of September 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

5.  The criteria for an evaluation in excess of 10 percent for sciatic neuritis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8620 (2011).

6.  The criteria for an evaluation in excess of 10 percent for sciatic neuritis of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice usually must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in February 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter notified the Veteran of the type of evidence necessary to substantiate a claim for an increased rating.  In an August 2008 letter, which is after the rating decision on appeal, VA informed the Veteran of how disability evaluations and effective dates are assigned.  It also provided the Veteran with the criteria under which his disability was rated, which informed him of the exact criteria needed to obtain evaluations in excess of 10 percent for the service-connected low back disability.  The RO readjudicated the issue in November 2008 and May 2011 supplemental statements of the case.  Thus, any timing error was harmless and not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

Further, in April 2009, the Veteran was provided an opportunity to set forth his contentions during a Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the person who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id. 

Here, during the April 2009 Board hearing, the Veterans Law Judge fully discussed the Veteran's claims for benefits.  The hearing focused on the elements necessary to substantiate the claim for increased ratings and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not been obtained or submitted.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

As to duty to assist, VA obtained VA treatment records, private medical records identified by the Veteran, and provided the Veteran with multiple VA examinations throughout the appeal.  VA also provided the Veteran with a personal hearing before the Board.

In January 2010, the Board remanded the claim for increase for the low back and included consideration of a total rating for compensation based upon individual unemployability for additional development and adjudicative action.  Specifically, the Board found that the prior examinations pertaining to the spine had been inadequate for rating purposes, and it explained what was missing from each examination report.  The Board will address its findings first and then address the Board's remand instructions and whether the AMC completed those instructions.

In going through the record again, the Board finds that many of these examinations are, in fact, adequate for rating purposes.  For example, as to the February 2004 VA examination, the Board found it was incomplete because the Veteran had sustained an injury at work in December 2003, where he had "landed on his back," and had not informed the February 2004 VA examiner of the injury.  See remand on page 2.  Additionally, at that time, the claims file was being rebuilt, and the Board found that the examiner did not review the service treatment records.  Id.  However, in reviewing the medical records from the December 2003 injury, it does not appear that the Veteran landed on his back.  Rather, the records indicate that the Veteran slipped and "did [a] split."  See December 10, 2003, private medical record (which was five days after the injury); see also November 2005 VA Form 21-4138, Statement in Support of Claim, from the Veteran (stating, "I know that I reported that I w[as] involved in a worker[s] compensation accident in December 2003, but I never told anyone that I reinjured my back. . . .  However, I did tell them that I injured my groin area due to a split.").  The Veteran did not report low back pain to the examiner, but rather pain in his groin and testicles.  The subsequent medical records pertaining to this injury support this finding.  See January 2004 (seen multiple times), February 2004, March 2004, April 2004, June 2004, July 2004, August 2004, and December 2004 private medical records.  Each time, the examiner entered diagnoses such as traumatic epididymitis with bilateral groin strain or status post inguinal/perineal split.  In other words, the examiner never diagnosed a low back sprain or strain or indicated that the Veteran's spine was involved in the injury.  Additionally, as correctly stated by the Veteran, he did not report low back pain during his treatment for the December 2003 work-related injury.

Upon closer examination of the complete record, as opposed to a rebuilt file, the Board now concludes that the Veteran did not injure his low back in the December 2003 work-related accident.  Thus, the fact that the Veteran failed to recount this injury to the February 2004 VA examiner did not negatively impact the probative value of the clinical findings made by the examiner because there would have been no reason for the examiner to attribute separate symptoms to separate incidents.  Rather, all the symptoms the Veteran was experiencing in his low back at that time would be deemed to be related to the service-connected disability.  Also, the fact that the VA examiner did not have the claims file also did not negatively impact the VA examination, as the examiner reported the Veteran's history pertaining to the back and recorded examination findings necessary to rate the backs.  

As to the August 2006 VA examination, the Board noted that the examiner did not have the claims file to review.  Again, like the February 2004 VA examination, the examiner reported the Veteran's history and provided findings necessary to rating the back disability.  

Finally, as to the September 2008 VA examination, the Board had noted that the examiner had "erroneously indicated that no records related to the Veteran's December 2003 injury were of record."  See remand on page 3.  In this examination report, the examiner noted he was unable to distinguish the symptoms associated with the service-connected disability and the symptoms associated with the work-related injury.  However, as noted above, because the Board realizes that the December 2003 examination did not involve a low back injury, the fact that the examiner did not review the records associated with the December 2003 injury does not make this examination report inadequate.  

As to the AMC completing the remand instructions, the Board finds that there has been substantial compliance with the Board's remand.  For example, the Board requested that the AMC obtain the VA treatment records from 2009.  See remand on page 4.  VA obtained the records from 2009 to 2011.  The Board asked that the AMC contact the Veteran and have him inform VA of any additional records that had not been obtained.  Id.  In February 2010, the AMC requested such information from the Veteran.  See letter.  The Board requested that the Veteran be examined and asked that the examiner review the claims file and state in the examination report that the claims file had been reviewed, report range of motion, address DeLuca factors, address neurological symptoms, address intervertebral disc syndrome, and assess the level of severity of any neurological symptoms.  See remand on pages 4-5.  

The VA examination was completed in September 2010.  While the examiner did not state, "I have reviewed the claims file," it is clear that the examiner reviewed the claims file.  For example, he reported what the service treatment records showed.  See page 3.  He reported what past x-rays showed.  See pages 7-8.  On page 8 of the examination report, the examiner noted, "As per C-File Orthopedic Consultation, . . . ."  All of these facts would indicate the examiner reviewed the claims file.  The examiner reported ranges of motion of the thoracolumbar spine, he reported when pain set in and whether range of motion was impacted following three repetitions of range of motion.  He addressed the neurological symptoms the Veteran had.  He noted that the Veteran denied any incapacitating episodes involving the service-connected disability.  See page 4.  The Board had asked that the examiner address incapacitating episodes since 2003.  It is unclear whether the examiner was addressing this finding as of 2003; however, the Board does not find that this negatively impacts the examination report.  The Veteran had previously denied any incapacitating episodes.  See September 2008 VA examination report on page 4.  In fact, the Veteran has never reported having an incapacitating episode throughout the appeal period in the sense that such has been prescribed by a medical professional.  Thus, the examiner's failure to address specifically whether the Veteran has had any such episode since 2003 was not prejudicial to the Veteran.

The Board had asked the examiner to assess the severity of any neurological symptoms attributable to the service-connected residuals of a low back injury, such as "mild," "moderate," "moderately severe," or "severe."  See remand on pages 5-6.  The examiner did not address this specifically; however, the Board does not find that it makes the examination inadequate or that the AMC did not substantially comply with the Board remand instructions.  The examiner described the neurological symptoms and noted that they were "subjective."  In other words, he found such symptoms were subjective to the Veteran, which would mean he was unable to assess the severity if he did not find that the Veteran exhibited such symptoms.  Regardless, based upon the clinical findings, the Board finds it is able to assess the severity of the neurological impairment using the applicable diagnostic code.  

On this note, the Board had asked the examiner, in assessing any neurological impairment, to "conduct any appropriate neurological testing needed to address the above, including MRI and EMG studies.  If these studies are not necessary, the examiner should state so and provide the reason why such studies are not necessary."  See remand on page 5.  It does not appear that the examiner used either study in assessing the neurological impairment.  However, this does not make the September 2010 examination inadequate or that the examiner did not follow the Board's instructions.  The examiner addressed in detail clinical findings pertaining to the Veteran's deep tendon reflexes and sensory findings in the lower extremities, see page 6, which the Board finds was sufficient for the examiner to make a determination as to the neurological impairment.  In other words, the examiner did not need to have the Veteran undergo studies to assess the neurological impairment given his examination findings.

For all the reasons above, the Board concludes that there has been substantial compliance with its January 2010 remand instructions.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran contends that he warrants a higher evaluation for his service-connected low back disability.  At the May 2009 hearing, he testified he was taking prescription medicine for the pain.  He stated that the pain radiated to both legs.  The Veteran stated he had lumbar motion, albeit limited.  He denied wearing a brace for his back or using an assistive device.  The Veteran testified he had been confined to his bed because of back pain three times in the prior 30 days.  He noted he had retired in 1993 but that he had missed days of work because of back pain.  He denied retiring from work because of the back disability.  The Veteran stated he used to go fishing, but that back pain prevented him from doing that.  He described himself as being inactive because of back pain.  The Veteran testified he thought he could bend forward and touch his thighs.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011). 
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  As explained below, the Board has staged the Veteran's disability ratings throughout the appeal period.

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the general rating for spinal disorders the rating criteria are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Service connection for residuals of a low back injury was granted by means of a November 1992 rating decision and assigned a 10 percent evaluation.  The disability evaluation has remained at 10 percent until the RO granted a 20 percent evaluation in a May 2011 rating decision, effective September 21, 2010.  In that rating decision, the agency of original jurisdiction awarded separate 10 percent evaluations for radiculitis of the right and left lower extremities associated with the lumbar spine disability.  

Residuals of a low back injury is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The general rating formula evaluates diseases and injuries of the spine.  As noted above, these criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In the September 2010 rating decision, the RO granted service connection for sciatic neuritis of the lower extremities, and assigned each a 10 percent evaluation under Diagnostic Code 8620.  This Diagnostic Code refers to neuritis of the sciatic nerve.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

A 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation requires moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating required complete paralysis, which was manifested by the foot dangling and dropping with no active movement of the muscles below the knee possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8620.

A.  Prior to August 31, 2006

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to August 31, 2006.  In order to warrant a rating in excess of 10 percent, the evidence must show that the Veteran's thoracolumbar spine is productive of limitation of forward flexion of the thoracolumbar spine between 30 and 60 degrees or a combined evaluation of 120 degrees or less.  That was not shown prior to August 31, 2006.  For example, a February 2004 VA examination report shows the Veteran had 85 degrees of flexion and had a combined evaluation of 220 degrees (85 degrees flexion, 15 degrees extension, 30 degrees bilateral lateral flexion, and 30 degrees bilateral rotation).  As an aside, the Board notes that the examiner reported the Veteran had 40 degrees of bilateral rotation; however, the Rating Schedule indicates that the normal ranges of motion are the maximum that can be used for calculation of the combined range of motion.  See Note (2).  Thus, the Board had to limit the bilateral rotation to 30 degrees.  There are no other treatment records prior to August 31, 2006, showing ranges of motion of the lumbar spine upon which to base the evaluation for this time period.  The disability does not warrant a higher evaluation based upon limitation of motion of the thoracolumbar spine.  Additionally, there is no evidence that any Deluca factors (pain, weakness, fatigue etc.) results in functional impairment/increased loss of motion which would warrant a higher rating.  Although the Veteran reported having flare-ups on the August 2006 VA examination, the examiner stated that it would be speculative to determine the additional loss of motion due to such flare-ups.
 
There is also evidence that the Veteran does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, a September 2002 VA treatment record shows the examiner noted that the Veteran had normal curvature.  A November 2002 x-ray showed "good alignment."  In the February 2004 VA examination report, the examiner stated the Veteran had a normal gait.  A June 2004 x-ray of the lumbar spine showed anatomic alignment.  While the February 2004 VA examiner noted the Veteran had muscle spasm (when addressing the DeLuca factors), muscle spasm is contemplated in the 10 percent evaluation.  What the muscle spasm in the 20 percent evaluation contemplates is that it affects the gait or the spinal contour, which, as noted above, are not impacted since the Veteran's thoracolumbar spine has normal contour, and his gait is normal.  Thus, the Veteran does not meet the criteria to warrant a 20 percent evaluation based upon this criteria.

The June 2004 x-ray report shows a finding that the Veteran had mild disc space loss at L5-S1 compatible with mild degenerative disc disease.  Therefore, the Board has considered evaluating the Veteran's disability based upon the number of incapacitating episodes over a one-year period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  However, as stated above, there is no evidence that the Veteran has incapacitating episodes, which require physician-prescribed bed rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) which requires that bed rest be prescribed by a physician.  During this time period, the Veteran did not report any incapacitating episodes involving his lumbar spine.  Thus, a higher evaluation would not be warranted under this criteria. 
 
In the February 2004 VA examination report, the examiner wrote the following, in part:

[The Veteran's] back does seem to be worse to me in terms of a DeLuca type of assessment and currently demonstrates approximately 20% limitation of motion due to pain and muscle spasm.  He does not demonstrate an early weakness or incoordination.  He does not have flare-ups of pain.  This is mild to moderate functional disability for him in my opinion.

It is unclear what the examiner meant in the first sentence, but the Board does not find that such would establish a basis to award a 20 percent evaluation to residuals of a low back injury.  When adding up the Veteran's ranges of motion, they add to 220 degrees, which is over 90 percent of normal (220 degrees/240 degrees = 91.7 percent).  The Veteran had full lateral flexion and full rotation.  His flexion was limited by 5 degrees and extension was limited by 15 degrees.  The evidence of record establishes that the Veteran has pain and muscle spasm, which the Board finds is contemplated by the 10 percent evaluation.  Under the regulation, it states that the general rating criteria for evaluating the spine are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See wording below the "General Rating Formula for Diseases and Injuries of the Spine."  The examiner specifically noted that there was a lack of evidence of weakness or incoordination or flare-ups of pain.  For these reasons, the Board does not find that the comment made by the VA examiner establishes a basis to award a higher evaluation for this time period.  Given the foregoing, there is no evidence that any Deluca factors (pain, weakness, fatigue etc.) results in functional impairment/increased loss of motion which would warrant a higher rating.


B.  August 31, 2006, to September 10, 2008

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 20 percent evaluation for residuals of a low back injury from August 31, 2006, and September 10, 2008.  At an August 31, 2006, VA examination report, the Veteran had 35 degrees of flexion and a combined evaluation of 105 degrees (35 degrees flexion, 20 degrees extension, 15 degrees right lateral flexion, 10 degrees of left lateral flexion, 10 degrees of right rotation, and 15 degrees of left rotation).  Both flexion and the combined range of motion fall squarely into the criteria under the 20 percent evaluation.  The Board finds, however, that an evaluation in excess of 20 percent is not warranted.  The August 2006 VA examination report has the only clinical findings during this time period.  A 40 percent evaluation requires that flexion be 30 degrees or less, and 35 degrees is above such range.  The examiner specifically noted that there was no additional loss of motion on repetitive use of the joint for each range.  A 40 percent evaluation also contemplates favorable ankylosis of the entire thoracolumbar spine, which is not applicable to the Veteran's disability, as he has motion in every plane of movement.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Stated differently, the fact that the Veteran has mobility is evidence against a finding of ankylosis.

In the August 2006 VA examination report, the examiner noted that the Veteran reported having stiffness, weakness, spasms, and pain.  Again, the 20 percent evaluation contemplates symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See wording below the "General Rating Formula for Diseases and Injuries of the Spine."  Accordingly, for the above reasons, the Board finds that an evaluation in excess of 20 percent for residuals of a low back injury is not warranted between August 31, 2006, and September 10, 2008.

The Board has considered evaluating the Veteran's disability based upon the number of incapacitating episodes over a one-year period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, there is no evidence that the Veteran had any incapacitating episodes requiring physician-prescribed bed rest during this time period.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).  Thus, a higher evaluation would not be warranted under this criteria. 

C.  September 11, 2008, to September 20, 2010

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 40 percent evaluation for residuals of a low back injury from September 11, 2008, to September 20, 2010.  On September 11, 2008, the Veteran underwent a VA examination, and was found to have 25 degrees of flexion, 20 degrees of extension, 15 degrees of bilateral flexion, and 15 degrees of bilateral rotation.  Flexion limited to 25 degrees warrants a 40 percent evaluation, as flexion is limited to 30 degrees or less.  There are no other reports of flexion during this time period.  

The Board finds that an evaluation in excess of 40 percent for residuals of a low back injury during this time period is not warranted.  In order to warrant a 50 percent evaluation, the evidence must show unfavorable thoracolumbar ankylosis.  There is no competent evidence that the thoracolumbar spine is ankylosed, much less unfavorably ankylosed.  The Veteran has not alleged he has ankylosis.  The evidence shows that the Veteran retains motion in every plane of movement, which is evidence against a finding of ankylosis.  See Dinsay, 9 Vet. App. at 81 (addressing definition of ankylosis, which contemplates immobility).  Thus, no more than a 40 percent evaluation is warranted from September 11, 2008, to September 20, 2010.

The Board has considered evaluating the Veteran's disability based upon the number of incapacitating episodes over a one-year period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, there is no evidence that the Veteran has incapacitating episodes, which require physician prescribed bed rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) which requires that bed rest be prescribed by a physician.  During this time period, the Veteran did not report any incapacitating episodes involving his lumbar spine.  Thus, a higher evaluation would not be warranted under this criteria. 

D.  As of September 21, 2010

The RO granted a 20 percent evaluation as of September 21, 2010.  After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent as of September 21, 2010.  Initially, before the Board goes into its reasons and bases for this determination, it notes that while it awarded the Veteran a 40 percent evaluation between September 2008 and September 2010, the 20 percent evaluation assigned after this period does not amount to a "reduction" as contemplated by the provisions of 38 C.F.R. § 3.344.  Rather, the Board is merely staging the Veteran's evaluations, as the appeal period shows several levels of severity of the service-connected residuals of a low back injury.  See Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010) (holding that 38 C.F.R. § 3.344 (2009) does not apply in the context of staged disability ratings).  Thus, there is no due process concern.

Going back to the reasons an evaluation in excess of 20 percent is not warranted, at the time of the September 21, 2010, VA examination, the Veteran had 45 degrees of flexion and a combined range of motion of 145 degrees.  Such ranges of motion would not establish entitlement to a 40 percent evaluation, as the Veteran's flexion was greater than 30 degrees.  Additionally, in the September 2010 VA examination report, the examiner specifically noted that there was no thoracolumbar spine ankylosis.  There is no evidence that any Deluca factors (pain, weakness, fatigue etc.) results in functional impairment/increased loss of motion which would warrant a higher rating.

Accordingly, for the above reasons, the Board finds that an evaluation in excess of 20 percent for residuals of a low back injury is not warranted between as of September 21, 2010.

The Board has considered evaluating the Veteran's disability based upon the number of incapacitating episodes over a one-year period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, as stated above, there is no evidence that the Veteran has incapacitating episodes requiring physician-prescribed bed rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).  Thus, a higher evaluation would not be warranted under this criteria. 

Accordingly, for the reasons stated above, as of September 21, 2010, the preponderance of the evidence is against an evaluation in excess of 20 percent for residuals of a low back injury.  

E.  Sciatic Neuritis of the Lower Extremities

The RO granted service connection for sciatic neuritis of the lower extremities and assigned each a 10 percent evaluation, effective September 21, 2010, which was the date of a VA examination, wherein the examiner entered diagnoses pertaining to the lower extremities showing neurological impairment.  The Board has reviewed the evidence of record and finds the preponderance of the evidence is against both an evaluation in excess of 10 percent and an effective date earlier than September 21, 2010, for the award of separate evaluations for sciatic neuritis of the lower extremities.  The reasons follow.

Prior to the September 21, 2010, VA examination, the Board finds the preponderance of the evidence is against a finding that the Veteran had sciatic neuritis of the lower extremities that was attributable to the service-connected residuals of a low back injury.  For example, in the February 2004 VA examination report, the examiner found some sensory findings in the lower extremities; however, the examiner attributed such findings to peripheral neuropathy due to diabetes.  There is no competent evidence to refute this finding.  The Veteran is competent to report neurological symptoms in the lower extremities, but he is not competent to allege their etiology.

In the August 2006 VA examination report, the examiner noted the sensory examination was normal to light touch and position sense.  When asked for details of location of abnormal sensation of each lower extremity, the examiner wrote, "None."  The Veteran had hypoactive reflexes of the knee and ankle jerks.  In this examination report, the examiner attributed the Veteran's symptoms to the December 2003 injury the Veteran had sustained.  In other words, she did not attribute the findings in the lower extremities to the service-connected residuals of a low back injury.  Thus, the Board finds that without competent evidence attributing the hypoactive reflexes to the service-connected disability, it will not award a separate evaluation for such disability.  Supporting this finding is that when the Veteran was examined in September 2008, sensory examination revealed normal findings in the lower extremities to pinprick, light touch, and position sense.  When asked for details of location of abnormal sensation of each lower extremity, the examiner wrote, "None."  The Veteran had normal reflexes of the knees, ankles and feet.  Thus, there were no clinical findings in the September 2008 VA examination report that would support awards of separate evaluations for sciatic neuritis of the lower extremities.  For these reasons, the Board finds that an earlier effective date for the award of separate evaluations for sciatic neuritis is not warranted for either lower extremity.

As to an evaluation in excess of 10 percent, in order to warrant a 20 percent evaluation, the lower extremities would need to have moderate incomplete paralysis.  In the September 2010 VA examination report, the examiner noted that vibration and position sense were normal in both lower extremities.  What was decreased was pain or pinprick and light touch, and even then, the examiner noted that it was "subjectively decreased."  There was no dysesthesias in either lower extremity.  Subjective decrease of two of four sensory tests would not be indicative of any more than mild incomplete paralysis.  For these reasons, the Board finds that an evaluation in excess of 10 percent for sciatic neuritis of each lower extremity is not warranted.

F.  Extraschedular Consideration

The Court held in Thun v. Peake, 22 Vet. App, 111 (2008), that the Board must apply a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence shows that the severity of the Veteran's low back disability has varied throughout the appeal, and the evaluations assigned contemplate the varied symptoms demonstrated.  As discussed above, the 20 percent and 40 percent evaluations assigned were awarded when the Veteran's symptoms showed worsening symptoms.  Thus, the rating criteria contemplate the varied symptoms demonstrated throughout the appeal.  The evidence fails to demonstrate that the symptomatology of the low back is of such an extent that application of the ratings schedule would not be appropriate.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

G.  Conclusion

The Board has granted evaluations in excess of those assigned by the agency of original jurisdiction and has denied evaluation in excess of those assigned by the agency of original jurisdiction.  During the appeal period (the Veteran submitted his claim for increase in November 2003).  The RO had evaluated the service-connected residuals of a low back injury as follows:

      10 percent prior to 9/21/2010
      20 percent from 9/21/2010

In this decision, the Board has evaluated the service-connected residuals of a low back injury as follows:

      10 percent prior to 8/31/2006
      20 percent from 8/31/2006 
      40 percent from 9/11/2008
      20 percent from 9/21/2010

The Board agrees with the evaluation and the effective date assigned by the agency of original jurisdiction as to the sciatic neuritis of the lower extremities, as described above.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to August 31, 2006, for residuals of a low back injury is denied.

Entitlement to an evaluation of 20 percent, but no higher, between August 31, 2006, and September 10, 2008, for residuals of a low back injury is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of 40 percent, but no higher, between September 11, 2008, and September 20, 2010, for residuals of a low back injury is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an evaluation in excess of 20 percent as of September 21, 2010, for residuals of a low back injury is denied.

Entitlement to an evaluation in excess of 10 percent and effective date prior to September 21, 2010, for sciatic neuritis of the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent and effective date prior to September 21, 2010, for sciatic neuritis of the right lower extremity is denied.


REMAND

The Board finds that the claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities needs to be remanded for two reasons.  One, the Board has granted higher evaluations,  and thus the agency of original jurisdiction should reconsider the issue in light of these awards.  Two, the last time the Veteran completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, was in 2005.  The evidence in the file shows that the Veteran has been working, at least part time, since 2006, see August 2006 VA examination report (part time employment as cab driver), and these facts would be relevant to the issue on appeal.  Thus, the Veteran should be requested to complete a new form for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and ask him to complete it in its entirety.  He should address his employment from April 2005, and he should indicate his education level (he had left that part blank in the April 2005 application), as such information is relevant to determining whether the Veteran meets the criteria for a total rating for compensation based upon individual unemployability.  

2.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


